Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on 09/14/2020, claim(s) 1 (and by extension its/their dependents) have been amended, no claim(s) has/have been canceled, and claim(s) 7-11 is/are new. Claim(s) 1-11 is/are pending in this application.

	Response to Arguments
Applicant's arguments filed 09/14/2020 have been fully considered but they are not persuasive.
With respect to the 101 rejection applicant argued
Section 101 Rejection is Improper and/or Moot 
The Examiner asserts that claims 1-6 are not directed to patentable subject matter consistent with Section 101. Applicant disagrees with each asserted basis, at least because the Examiner has not evaluated each claim in its entirety. The standard for evaluating rejections under 101 is not whether they can be read to recite one or more features that can be interpreted as an abstract idea, but whether the claim as a whole can be interpreted to be directed to only an abstract idea so as to be patent ineligible.
Applicant also disagrees with the asserted basis, at least because the Examiner has not evaluated the claims in light of the 2019 Patent Eligibility Guidance (aka 2019 PEG) published in January 2019. 
These guidelines include a revised step 2A which is neither mentioned nor discussed in the Office Action and which requires the Examiner to, among other things, undertake a two- prong inquiry for determining whether a claim is directed to an exception. Indeed, under this two-prong inquiry, it is assumed that the claim is patent eligible unless the Examiner can show that it recites a judicial exception and the exception is not integrated into a practical application of the exception. This inquiry is entirely absent in the Office Action. As such, it is submitted that a prima facie basis for non-compliance with Section 101 Examiner has not been set forth. 
Furthermore, Applicant has amended the claims in a manner which is believed to also render this rejection moot. 

Applicant respectfully requests withdrawal of this rejection. 

The examiner respectfully disagrees. First although applicant asserts “Applicant disagrees with each asserted basis, at least because the Examiner has not evaluated each claim in its entirety” applicant provides no explanation on where they drew this conclusion from. The claims were previously evaluated in its entirety and were deemed 101 ineligible.
Second applicant asserts that “Applicant also disagrees with the asserted basis, at least because the Examiner has not evaluated the claims in light of the 2019 Patent Eligibility Guidance (aka 2019 PEG) published in January 2019“ and then asserts, without any evidence or explanation that the examiner did not perform the two prong test. 
Prong 1 involves determining whether the claim recites an abstract idea. As was explained in the previous action applicant’s claims are drawn to a mental process and merely being implemented on a computer.
Prong 2 involved determining whether the invention is implemented in a practical application which as was explained in the previous action applicant’s claims are not.
Since applicant has not demonstrated any actual deficiencies in the previous 101 rejection and applicant’s amendments fail to overcome the previous rejection, the previous 101 rejection is maintained. 

With respect to the 103 rejection, applicant argued:
Applicant reiterates the arguments noted in the interview regarding the above-noted documents and notes that Applicant’s amended claim 1, as herein specified, recites a display unit is configured to selectively display on a display segment of the display unit at least one of: 
As noted in the Interview, although Kennedy is alleged to teach the displaying of a momentary fuel consumption amount, the Examiner can point to no disclosure in Kennedy which teaches or suggest EITHER the displaying of the momentary fuel consumption amount during a first time period and the total fuel consumption amount during a second time period, wherein, during the second time period, the display segment displays the total fuel consumption amount without also displaying the momentary fuel consumption amount OR the displaying of the momentary fuel consumption amount during a first time period and an engine rotational speed during a second time period, wherein, during the second time period, the display segment displays the momentary fuel consumption amount without also displaying the engine rotational speed. Indeed, the Examiner said in the Interview that he did not recall seeing such disclosure in Kennedy and ail-but-acknowledged as much on lines 1 and 2 of page 8 of the Office Action,
Jung does not cure the deficiencies of Kennedy. Although Jung is alleged to teach the calculating and displaying of a total fuel consumption amount, the Examiner can point to no disclosure in Jung which teaches or suggest EITHER the displaying of the momentary fuel consumption amount during a first time period and the total fuel consumption amount during a second time period, wherein, during the second time period, the display segment displays the total fuel consumption amount without also displaying the momentary fuel consumption amount OR the displaying of the momentary fuel consumption amount during a first time period and an engine rotational speed during a second time period, wherein, during the second time period, the display segment displays the momentary fuel consumption amount without also displaying the engine rotational speed.
The same appears to be the case with Lim - which is only alleged by the Examiner to teach the simultaneous displaying of engine rotational speed and momentary fuel consumption in Fig. 3a.

In summary it would appear that applicant is merely arguing that the new features amended into the independent claims are not taught by the references of record. Those new features are drawn to how the system displays the momentary and total fuel consumption (ie alternating on the display) and do not add any limitations that would modify how this data is 
5. (Original) The work vehicle of claim 1, wherein the momentary fuel consumption amount and an engine rotational speed are displayed in alternation.

This claim was previously determined to be a mere obvious design choice and not patentable. In reviewing applicant’s new amendments the examiner has concluded that the new features are also mere design choices that would be obvious in view of the previously cited references. 
With respect to the design choice previously identified applicant provided the following arguments:

Further, Applicant submits that the Examiner’s allegation of design choice appear to not be grounded in the applied art and appear instead to be based on the Examiner’s opinion.
The Examiner is respectfully reminded that an Examiner must make “a searching comparison of the claimed invention - including all its limitations - with the teachings of the prior art.” In re Ochiai. 71 F.3d 1565, 1572 (Fed. Cir. 1995). Indeed, the Federal Circuit has stated that:
“[t]he use of per se rules, while undoubtedly less laborious than a searching comparison of the claimed invention — including all its limitations — with the teachings of the prior art, flouts section 103 and the fundamental case law applying it. Per se rules that eliminate the need for fact-specific analysis of claims and prior art may be administratively convenient for PTO examiners and the Board. Indeed, they have been sanctioned by the Board as well. But reliance on per se rules of obviousness is legally incorrect and must cease. Any such administrative convenience is simply inconsistent with section 103, which, according to Graham and its progeny, entitles an applicant to issuance of an otherwise proper patent unless the PTO establishes that the invention as claimed in the application is obvious over cited prior art, based on the specific comparison of that prior art with claim limitations.” Id. (Emphasis added). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” In re Kahn. 441 F.3d 977, 988 (Fed. Cir. 2006), cited with approval in KSRInt’l Co. v. Teleflex Inc.. 550 U.S. 398, 417-18 (2007).
Applicant respectfully submits that the Examiner purely asserting that “design choice” would render obvious above-noted claimed features recited in independent claim 1, amounts 
As such, the rejection of claim 1 appears improper and claims 2-6 are allowable at least based on their dependencies thereto.

It is noted that applicant’s arguments do not actually take the position that any of the limitations that the examiner previously identified as being design choices were incorrect. This is most obvious by the fact that applicant’s arguments make no reference to the subject matter that was identified as being a design choice in the previous action. Applicant’s arguments appear to be a mere boiler plate argument that in no way addresses the subject matter in question. A mere boiler plate argument cannot properly demonstrate that the subject matter in question is not a design choice. Furthermore is unclear why applicant is making reference to In re Ochiai. In re Ochiai was not a case related to “obvious design choices” and thus appears to be irrelevant to the issues at hand. The MPEP recognizes that there are certain matters which do not affect the function of the claims which are considered obvious design choices (See MPEP 2144.04).
Previously there were three limitations which were characterized as being obvious design choices. The timing of when the analysis is being performed, the location of a gage within a vehicle and the method by which data was shown on a screen (specifically alternating between two data known data sets). The first limitation is moot since a reference was provided showing the teaching. The second limitation is clearly an obvious design choice since the arrangement of gages within the vehicle has no impact on the function of the fuel consumption analysis being performed in the parent claim. 

With respect claim 1, official notice taken in the previous office action but was not traversed by applicant in their arguments. The following is a quotation of §MPEP 2144.03.C 
MPEP 2144.03.C. If Applicant Challenges a Factual Assertion as Not Properly Officially Noticed or Not Properly Based Upon Common Knowledge, the Examiner Must Support the Finding With Adequate Evidence
…If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

As stated by §MPEP 2144.03.C the examiner is required to inform the applicant that the common knowledge stated in examiners official notice has been taken to be admitted prior art because applicant did not traverse the official notice in their response. Furthermore any further attempts to traverse the official notice in question will be deemed untimely.


	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory an abstract idea without significantly more. The claim recites a vehicle which acquires, calculates and outputs information related to the fuel consumption.
The limitation of calculating as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “controller” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller” language, “calculating” in the context of this claim encompasses the user manually calculating the fuel consumption.. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (see training resources, posted January 8, 2019). Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – using a “controller” to perform the calculation of the fuel consumption. The controller in the step(s) is recited at a high-level of generality (i.e., as a generic controller performing a generic computer function of calculating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The only other element in claim 1 is a display which is used for outputting the result of the calculation. Display are notoriously well understood routine and conventional and very commonly used to present data to users. The mere recitation of this step is not enough to transform the mental process into patent eligible subject matter. 
Further claim(s) 2-7, fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-6 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention. As such, the presentment of claim(s) 1-7 otherwise styled as a computer product or an apparatus, for example, would be subject to the same analysis. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2017/0370755) in view of Jung (US 2017/0301931) and Park (US 2015/0347074).
With respect to claim 1 Kennedy teaches a work vehicle comprising: 
an engine (Kennedy Fig. 2 80a ¶[37]); 
a display unit (Kennedy Fig. 2 115a ¶[45]) and ;
a control unit  (Kennedy Fig. 2 95a ¶[41]) comprising; 
an ON position for enabling electric power supply to electric devices and an OFF position for stopping the electric power supply to the electric devices (Kennedy Fig. 2 80a ¶[31-34], note, ON and OFF positions are inherent); 
an engine controlling section configured to determine a fuel supply amount to the engine (Kennedy Fig. 2, 95a, 100a, ¶[41-42]); 
an engine information acquiring section configured to acquire engine information including the fuel supply amount from the engine controlling section (Kennedy Fig. 2, 105a, ¶[43]); 

a total fuel consumption amount calculating section configured to calculate, based on the engine information, a total fuel consumption amount over a period of time (Kennedy ¶[6, 19, 56]); and 
a display controlling section configured to selectively display the momentary fuel consumption amount and the total fuel consumption amount on a display unit (Kennedy Fig. 4 180, ¶[19, 45, 57]). 
Although it is inherent the vehicle taught by Kennedy includes an ON position and an OFF position Kennedy does not clearly state that this is controlled by “a main key.” Further, although Kennedy does teach calculating the total fuel over a time period (Kennedy ¶[6, 19, 56]), Kennedy does not explicitly state that the time period is from an ON state to an OFF state [of the main key]. 
With respect to the recitation of “a main key,” the examiner takes official notice that keys have long been used in vehicles as a means to turn them on and off and one of ordinary skill in the art would recognize that it would be obvious to modify Kennedy to use a key to turn the vehicle and it’s systems on and off.
With respect to the recitation an ON state to an OFF state, it would appear that this would also be an obvious modification to Kennedy as the exact time period to measure the total fuel of would seem to be an obvious design choice based on the time that a user wished to 
Jung teaches a vehicle including a total fuel consumption amount calculating section configured to calculate, based on the engine information, a total fuel consumption amount which is a total amount of fuel used from an ON state to an OFF state (Jung ¶[43]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Kennedy to include the teachings of Jung because it allows a user to know their total fuel consumption over an entire usage of the vehicle and gives a better indication of when the vehicle might need to be refueled.
Kennedy does not explicitly teach wherein the display unit is configured to selectively display on a display segment of the display unit at least one of: 
the momentary fuel consumption amount during a first time period and the total fuel consumption amount during a second time period, wherein during the second time period, the display segment displays the total fuel consumption amount without also displaying the momentary fuel consumption amount; or 
the momentary fuel consumption amount during a first time period and an engine rotational-seed during a second time period, wherein during the second time period the display segment displays the momentary fuel consumption amount without also displaying the engine rotational speed. 

More specifically, although Kennedy teaches displaying the total fuel consumption amount and the momentary fuel consumption Kennedy does not clearly teach that these are displayed alternatingly with one another during time periods. However this would be an obvious design choice. Specifically the way in which the system displays the information to the user (all at once, together, alternating, in response to a user pushing a button) is a limitation that imparts no functional limits on the invention. It does not change how the system calculates 
Park teaches a method for an imaging device wherein the display unit is configured to selectively display on a display segment of the display unit a first image during a first time period (Park Fig. 4 element 410 Fig. 5 ¶[47, 58, 74]) and a second image during a second time period (Park Fig. 4 element 420 Fig. 5 ¶[47, 58, 75]), wherein during the second time period, the display segment displays first image without also displaying the second image; wherein during the second time period the display segment displays the first image without the second image (Park Fig. 4 element 460 Fig. 5 ¶[47, 58, 82]). It is noted that although Park is not specifically drawn to the vehicle art, the limitations in question are specifically drawn tot eh display and how the data is being displayed on the display. As such, the teachings of Park which are for an image display device are analogues and relevant to applicant’s invention.
Thus as shown above Kennedy teaches a base invention of displaying momentary and total fuel consumption. Park teaches a technique of alternating the display of different images applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Park to the base invention of Kennedy since it would have resulted in the predictable result of alternating the display of momentary and total fuel consumption and would have improved the system by reducing the amount of data that the user has to consider at the same time. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Kennedy to apply the technique from the teachings of Park because the technique taught by Park was recognized as 


With respect to claim 2 Kennedy as modified in claim 1 teaches wherein the display unit comprises a flat display panel and the momentary fuel consumption amount and the total fuel consumption amount are displayed in a common displaying area (Kennedy Fig. 2 115a ¶[45]). 

With respect to claim 3 Kennedy as modified in claim 1 teaches wherein displaying of the momentary fuel consumption amount is effected as long as the main key stays ON and the engine is being driven (Kennedy Fig. 4 180, ¶[19, 45, 57]). 
Although it is not clearly taught by Kennedy that displaying of the total fuel consumption amount is started by being triggered by switchover of the main switch from the ON state to the OFF state and is stopped upon lapse of a predetermined period, the examiner notes that this appears to be an obvious design choice. Specifically, Kennedy does teach the step of displaying the total fuel consumption (Kennedy Fig. 4 180, ¶[19, 45, 57]) and the exact time of when it is displayed (continuously dynamically updated, only at trip end, only when prompted by a user) is an obvious design choice based on how frequently and when a user wishes to access said data. Further the amount of time it is displayed for is also an obvious 

With respect to claim 4 Kennedy as modified in claim 1 teaches wherein the total fuel consumption amount is calculated based on an integrated value of the momentary fuel consumption amounts from the ON to OFF state of the main key (Jung ¶[89]). 

With respect to claim 6 Kennedy as modified in claim 1 teaches wherein in the flat display panel, adjacent the displaying area, there is disposed a remaining fuel amount displaying area for displaying a remaining fuel amount in a fuel tank (Kennedy ¶[2]). It is noted that fuel gages are very old and well known and it is standard to include one within a vehicle. The exact location of the fuel gage relative to the display would be an obvious design choice based on the layout of the vehicle. 

With respect to claim 7, the exact amount of time the data is shown on screen would be an obvious design choice based on user preference and how long the user desired the data to be shown. 

Claim(s) 5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2017/0370755) in view of Jung (US 2017/0301931) and Park (US 2015/0347074) and further in view of Lim (US 2015/0153936).

Lim teaches a display wherein the momentary fuel consumption amount (Lim ¶[32]) and an engine rotational speed (Lim Fig 3a ¶[32]) are displayed. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Kennedy to include the teachings of Lim because it provides the driver with more information related to the operations of the vehicle and allows an operator to make better decisions related to the control and maintenance of the vehicle.
With respect to the limitation of “displayed in alternation,” this would be an obvious modification in view of Park under the same rationale as above (See Park Fig. 4 element 420 Fig. 5 ¶[47, 58, 75] and the explanation above)

With respect to claim 8 Kennedy as modified in claims 1 and 5 teaches a work vehicle comprising: 

a main key having an ON position for enabling electric power supply to electric devices and an OFF position for stopping the electric power supply to the electric devices (Kennedy Fig. 2 80a ¶[31-34], Jung ¶[43]): 
a display unit (Kennedy Fig. 2 115a ¶[45]); and 
a control unit comprising (Kennedy Fig. 2 95a ¶[41]): 
an engine controlling section configured to determine a fuel supply amount to the engine (Kennedy Fig. 2, 95a, 100a, ¶[41-42]); {P55042 04475003.DOC}-4-Application No. 15/986,279Att'y Docket No. P55042.A50 
an engine information acquiring section configured to acquire engine information including the fuel supply amount from the engine controlling section (Kennedy Fig. 2, 105a, ¶[43]); 
a momentary fuel consumption amount calculating section configured to calculate a momentary fuel consumed on amount based on the engine information (Kennedy Fig. 2, 105a, Fig. 4, 170, ¶[43, 56]); 
a total fuel consumption amount calculating section configured to calculate, based on the engine information, a total fuel consumption amount which is a total amount of fuel used from an ON state to an OFF state of the main key (Kennedy ¶[6, 19, 56]); and 
a display controlling section coupled to the display unit, wherein the display unit is configured to selectively display on a display segment of the display unit (Kennedy Fig. 4 180, ¶[19, 45, 57]): 
the momentary fuel consumption amount during a first time period and the total fuel consumption amount during a second time period, wherein, during the second time period, the 

With respect to claim 10 Kennedy as modified in claims 1 and 5 teaches a work vehicle comprising: 
an engine (Kennedy Fig. 2 80a ¶[37]); {P55042 04475003.DOC}-5-Application No. 15/986,279Att'y Docket No. P55042.A50 
a main key having an ON position for enabling electric power supply to electric devices and an OFF position for stopping the electric power supply to the electric devices (Kennedy Fig. 2 80a ¶[31-34], Jung ¶[43]); 
a display unit (Kennedy Fig. 2 115a ¶[45]); and 
a control unit comprising (Kennedy Fig. 2 95a ¶[41]): 
an engine controlling section configured to determine a feel supply amount to the engine (Kennedy Fig. 2, 95a, 100a, ¶[41-42]); 
an engine information acquiring section configured to acquire engine information including the fuel supply amount from the engine controlling section (Kennedy Fig. 2, 105a, ¶[43]); 
a momentary fuel consumption amount calculating section configured to calculate a momentary fuel consumption amount based on the engine information (Kennedy Fig. 2, 105a, Fig. 4, 170, ¶[43, 56]); 

a display controlling section coupled to the display unit, wherein the display unit is configured to selectively display (Kennedy Fig. 4 180, ¶[19, 45, 57]): 
the momentary fuel consumption amount during a first time period and the total fuel consumption amount during a second time period, wherein, during the second time period, the main key is in the OFF position and the display unit displays the total fuel consumption amount without also displaying the momentary fuel consumption amount; and an engine rotational speed during a third time period, wherein, during the third time period, the display unit displays the engine rotational speed without also displaying the momentary fuel consumption amount, {P55042 04475003.DOC}-6-Application No. 15/986,279Att'y Docket No. P55042.A50 wherein, the first and third time periods occur during the ON position of the main key, and wherein, during the first time period, the display unit displays the momentary fuel consumption amount without also displaying the total fuel consumption amount (Kennedy Fig. 4 180, ¶[19, 45, 57], Lim Fig 3a ¶[32], Park Fig. 4 element 420 Fig. 5 ¶[47, 58, 75]).

With respect to claims 9 and 11, the exact amount of time the data is shown on screen would be an obvious design choice based on user preference and how long the user desired the data to be shown (Park Fig. 4 element 420 Fig. 5 ¶[47, 58, 75]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





 

/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665